Citation Nr: 9927028	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1967 to June 1967.  Prior to that time, he served 
one year and two months of inactive duty for the Army 
Reserve/National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied his claim for service connection for a 
psychiatric disability.  He filed a June 1998 notice of 
disagreement, and was sent a June 1998 statement of the case.  
He then submitted an August 1998 VA Form 9, perfecting his 
appeal.  A personal hearing before a member of the Board was 
afforded the appellant in July 1999.  


FINDINGS OF FACT

1.  The appellant had a preexisting psychiatric disability at 
the time he entered military service.  

2.  The appellant's preexisting psychiatric disability did 
not increase in severity during service.  


CONCLUSION OF LAW

Service connection is not warranted for the appellant's 
psychiatric disability, which was not aggravated during 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the appellant's service medical records, he was 
afforded a pre-induction medical examination in November 
1965.  At that time, he reported no history of depression, 
nervousness, or other psychiatric symptoms, and no such 
disability was noted upon objective examination.  He was 
accepted as fit for service.  The appellant began active duty 
for training in February 1967 and, in April 1967, he was 
admitted to a military hospital for treatment of a 
psychiatric disorder, diagnosed as an acute exacerbation of a 
chronic anxiety reaction.  He reported that he enlisted in 
the National Guard to avoid the draft and that from his 
"very first" contact with military life he had become 
anxious and depressed, leading him to have a premonition 
before basic training that he would have difficulty 
adjusting.  He stated that he often missed National Guard 
meetings because "I couldn't take it, I couldn't take the 
life."  He claimed that since arriving for basic training, 
he had been depressed, and later became anorexic, confused, 
anxious, and restless.  He was obsessed with a desire to 
leave the military.  During hospitalization a psychological 
evaluation and testing were conducted which revealed severe 
neurotic chronic depression with possible borderline 
features.  The probability of adjustment to Army life was 
estimated to be low.  He was placed on medication, which 
resulted in slight improvement in his depression.  The 
attending physician noted that since "so much of the 
patient's problems were indigenous and chronic," the 
medication was not totally successful.  

The psychiatric disorder was determined to exist prior to 
service, according to the treating psychiatrist, who noted 
that he was predisposed by reason of his past history of 
schizoid adjustment.  His degree of impairment was such that 
he was adjudged "medically unfit for further military 
duty."  His case was presented to the Medical Review Board 
for consideration.  

A service Medical Board considered the appellant's case in 
May 1967.  The appellant was present at the hearing but 
choose not to testify or present evidence on his own behalf.  
The Medical Board unanimously concurred with the prior 
diagnosis of chronic anxiety reaction, and found this 
disorder to exist prior to service, with no aggravation 
therein.  Separation from service was recommended, and the 
appellant signed a statement reflecting the Board's findings.  
His May 1967 service separation examination noted the prior 
diagnoses of chronic anxiety reaction, existing prior to 
enlistment.  

Non-VA medical records indicate the appellant sought 
treatment for insomnia, suicidal thoughts, and other 
psychiatric complaints in April 1989 at a community mental 
health center.  The symptoms were described as being of acute 
onset and it was noted that he had no previous psychiatric 
history.  He was observed to be friendly, cooperative, and 
fully oriented, but also anxious and agitated.  Major 
depression, single episode, and a personality disorder of 
uncertain nature were diagnosed, and medication and 
outpatient therapy was prescribed.  The appellant complied 
with these instructions until July 1989, at which time he 
voluntarily discontinued treatment without explanation.  His 
case was subsequently closed by the mental health center.  
These private treatment records contain no references to 
manifestations of psychiatric symptoms in service or related 
thereto.  

In December 1997, more than 30 years after service, the 
appellant filed a claim for service connection for a mental 
condition.  At that time he reported that the only instance 
of post-service treatment was 8 or 9 years earlier at a 
public mental hygiene facility.  Those records are referenced 
above.  The RO considered the evidence of record and in a 
January 1998 rating decision, denied the claim.  The 
appellant's psychiatric disability was found to exist prior 
to service, without aggravation therein.  

The appellant subsequently filed a notice of disagreement, 
seeking to appeal his claim.  He asserted that he had no 
psychiatric disability prior to entering service.  He claimed 
that he had had problems with anxiety and depression since 
service.  He also requested a hearing before a member of the 
Board.  

The appellant testified on his own behalf at a personal 
hearing before a member of the Board in July 1999.  He stated 
that prior to entering the military, he had never experienced 
anxiety or depression in any form.  However, after 
enlistment, he became and, continues to be, anti-social, 
unproductive, and chronically depressed.  In his opinion, 
this change occurred during service.  More recently, he has 
been receiving ongoing outpatient medical care at a local VA 
medical center for approximately a year.  His diagnoses have 
included major depression, major depressive disorder, and 
anxiety.  

Analysis

The appellant seeks service connection for a psychiatric 
disability.  Service connection may be granted for a current 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  "Active, military, naval, 
or air service" constitutes active duty, any period of 
active duty for training during which the claimant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the claimant was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a) (1998).  

Therefore, with respect to the appellant's Army 
Reserve/National Guard service, service connection may be 
granted only for disability resulting from injury or disease 
incurred in or aggravated during a period of ACDUTRA, or for 
disability resulting from injury during inactive duty 
training.   However, service connection is excluded for 
personality disorders, which are not diseases or injuries 
under the applicable legislation.  38 C.F.R. § 3.303 (1998).  

Certain VA laws and regulations, such as 38 U.S.C.A. § 1111, 
require the appellant to be a veteran, as defined by 
38 U.S.C.A. § 101, in order for their provisions to be 
applicable.  Because the appellant only had active duty for 
training (and possibly inactive duty training) and has not 
established a service connected disability, and is therefore 
not a veteran under the law, the presumption of soundness 
afforded by 38 U.S.C.A. § 1111 does not apply.  38 U.S.C.A. 
§ 101(2), (24) (West 1991); Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995).  Nevertheless, he may still offer 
evidence in support of this contention that his psychiatric 
disability did not precede service.  

As a preliminary matter, the Board finds the appellant's 
claim for service connection for a psychiatric disability to 
be well grounded, meaning plausible.  As such, the VA has a 
duty to assist him in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991).  At his July 1999 personal 
hearing, the appellant stated he is currently receiving 
medical treatment at a VA medical center for a psychiatric 
disorder.  While VA treatment records are considered to be 
constructively associated with the record, and must be 
acquired if material to an issue on appeal, the Board finds 
that the aforementioned medical records are not consequential 
in formulating a final decision in this case.  Dunn v. West, 
11 Vet App. 462, 466 (1998); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  This is because a current 
psychiatric disability is conceded by the Board, in light of 
his testimony under oath that he is being treated for major 
depression, and the only question at issue is whether this 
current disability is the result of a disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  As 
the appellant has not suggested the current records address 
this issue, they are not relevant to the matter at hand.  
Dunn, supra.  

Having determined the appellant's claim is well grounded, it 
must now be considered on the merits.  As is noted above, the 
appellant's service entrance examination is negative for any 
history of a psychiatric disorder; however, when he was 
hospitalized in April 1967 for treatment of anxiety, the 
military psychiatrist determined, based on extended 
observation, the appellant's history and psychological 
testing, that this disability preexisted service, and a 
Medical Review Board concurred with this finding the next 
month.  In so finding, the Medical Review Board members 
relied upon a full review of all records available and their 
own expertise as medical experts, thus reaching the 
contemporaneous conclusion that the appellant's psychiatric 
disability preexisted service.  In the absence of any medical 
evidence to the contrary, these findings stand.  Gahman v. 
West, 12 Vet. App. 406, 410-12 (1999).  While the appellant 
has repeatedly asserted that he had no prior disability at 
the time he entered service, he did not so attest at the time 
of his Medical Review Board hearing.  At his July 1999 
personal hearing, he testified that he simply wished to get 
out of the military in 1967, and so he did not wish to delay 
the process by contesting the Review Board's findings.  Be 
that as it may, the only medical evidence of record clearly 
establishes that the appellant's psychiatric disability 
preexisted service.  

Because the evidence establishes that the appellant's 
psychiatric disability preexisted service, it is necessary to 
consider whether this disability increased in severity while 
the appellant was on active duty.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1998).  In so doing, temporary or 
episodic flare-ups of a preexisting disability will not be 
considered aggravation, unless a full review of the 
appellant's medical history reveals a worsening of the 
underlying disorder, rather than just its symptoms.  See 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Admittedly, 
the appellant did display a heightened degree of impairment 
in service, which necessitated his hospitalization.  However, 
this episode was clearly diagnosed by various medical 
professionals as an acute exacerbation of a chronic anxiety 
disorder, and a unanimous Medical Review Board explicitly 
denied the possibility that the underlying psychiatric 
disorder was aggravated by service.  The appellant has not to 
date presented medical evidence to support his allegation 
that his anxiety reaction increased in severity during 
service.  Although he claims the existence of psychiatric 
symptoms existing from the time of service, the sole record 
of private psychiatric treatment (in 1989) before he filed 
his claim for benefits, 30 years after service, contains no 
references to onset of symptoms in service or a continuation 
of same after service.  The appellant's own assertions of 
aggravation are not binding on the Board, as laypersons may 
not offer expert medical testimony.  See Pearlman v. West, 11 
Vet. App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)].  

In conclusion, the preponderance of the evidence is against 
the appellant's claim that his pre-existing psychiatric 
disorder increased in severity during service, with such 
increase being beyond natural progress.  The evidence not 
being in equipoise, the benefit of the doubt need not be 
applied.  38 U.S.C.A. § 5107 (West 1991).  


ORDER

The appellant's claim for service connection for a 
psychiatric disability is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

